Exhibit 10.2

September 24, 2007

David Crussell

1530 Rose Lane

Pleasanton, CA 94566

 

Re: Transition Agreement

Dear Dave:

This letter sets forth the terms of the transition agreement (the “Agreement”)
between you and SumTotal Systems, Inc. (the “Company”).

 

1. Separation Date. As discussed, your last day of employment with the Company
shall be December 31, 2007 (the “Separation Date”). Of course, the Company will
accelerate the Separation Date in the event that you materially breach this
Agreement, the Confidentiality Agreement or any Company policy. Your employment
with the Company from the date of this letter through the Separation Date shall
be referred to as the “Transition Period” for the purposes of this Agreement,
and will be subject to the following terms and conditions.

 

2. Transition Duties. You shall continue to be employed by the Company and make
yourself available to work for up to 40 hours per month (the “Transition
Period”), subject to all of the standard policies and procedures of the Company.
You shall, within a reasonable period of time following any requests made of you
by the Company’s Chief Executive Officer (“CEO”): (i) discharge and perform any
and all duties reasonably requested of you by the CEO or his designee; (ii) take
all steps reasonably satisfactory to the CEO to ensure the orderly transition of
all matters that you have handled during the course of your employment with the
Company; and (iii) provide transition briefing information to the CEO as he
requests. All such requests by the CEO shall be made with reasonable notice to
you in advance, such that you need not be “on call” during the Transition Period
and nothing in this Paragraph shall in any way limit your right to attend to
personal matters during the Transition Period, even if attending to such
personal matters renders you immediately unavailable to respond to the requests
of the CEO. During the Transition Period, you will not have authority to bind
the Company or make management decisions, unless expressly authorized in writing
in advance by the CEO, or his designee.

 

3. Salary Continuation and General Employee Benefits. Through the Separation
Date, you will continue to receive your current base salary, paid in the
Company’s ordinary payroll cycle and subject to standard deduction and
withholdings. You will also continue to be eligible for the Company’s standard
employment benefits pursuant to the terms, conditions and limitations of the
benefit plans.



--------------------------------------------------------------------------------

Transition Agreement – David Crussell

September 24, 2007

 

4. Vesting of Equity Awards. To the extent consistent with the terms of the
equity awards provided to you in connection with your employment (the “Equity
Awards”) and the Company’s applicable equity incentive plans (the “Equity
Plans”), your Equity Awards will continue to vest during the Transition Period
in accordance with the operative agreements and the applicable Equity Plans. You
and the Company agree that, effective as of the Separation Date, your “service”
to the Company (for the purposes of the Equity Awards and the applicable Equity
Plans) will cease, which means that vesting of all Equity Awards shall cease as
of the Separation Date. All other terms of the Equity Awards remain subject to
the terms and conditions of the operative agreements and the applicable Equity
Plans. Accordingly, your right to exercise any vested shares shall be in
accordance with the applicable Equity Awards and Equity Plans.

 

5. Accrued Salary and Paid Time Off. On the Separation Date, regardless of
whether you sign this Agreement, you will be paid all accrued and unused paid
time off earned through that date, subject to standard payroll deductions and
withholdings. You are entitled to these payments by law. You will continue to
accrue paid time off during the Transition Period at the same rate you were
earning such benefit prior to your execution of this Agreement.

 

6. Severance. The Company will pay you severance in the amount of $233,333,
which is equivalent to eight months base salary (the “Severance Payment”). The
Severance Payment shall be made in one lump sum, on the payroll date following
the effective date of the Separation Date Release. The Severance Payment will be
subject to standard payroll deductions and withholdings, the satisfaction of any
outstanding debts to the Company, and your timely return of all Company
Property.

 

7. Executive and Management Bonus Plan. Although you will have not earned any
bonus or incentive compensation under the terms of the Company’s Executive and
Management Bonus Plan (the “Bonus Plan”) through the end of December 31, 2007,
and the Company is not obligated to make any payment to you under the Bonus
Plan, pursuant to this Agreement, assuming you sign and allow to become
effective this Agreement and the Separate Date Release, the Company will pay you
a pro-rated amount (eight-ninths for third quarter and eight-twelfths for fourth
quarter) of the amount you would have normally received for the financial
component payout for the third and fourth quarters of 2007 if you had remained
fully employed through December 31, 2007 and the plan payout date applicable to
the third and fourth quarters. These payments shall be made on the same terms
and at the same time all other eligible employees receive the third and fourth
quarter 2007 financial component payouts. You expressly acknowledge that you are
not entitled to any payout of the MIT component of the Bonus Plan for fiscal
year 2007.



--------------------------------------------------------------------------------

Transition Agreement – David Crussell

September 24, 2007

 

8. Retention Bonus. Provided you comply with the terms of this Agreement and the
Retention Bonus Agreement, you shall receive your retention bonus of $206,250 on
the first payroll after October 19, 2007 (“Retention Bonus”). Such Retention
Bonus shall be subject to the Company’s standard payroll deductions, including
tax and payroll withholdings.

 

9. Health Care Coverage. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense after the Separation Date.
On or after the Separation Date, you will be provided with a separate notice
more specifically describing your rights and obligations to continuing health
insurance coverage under the COBRA laws. Although the Company is not otherwise
obligated to do so, if you enter into this Agreement, comply with your
obligations hereunder, and, on or timely after the Separation Date, you sign,
date, return to the Company and allow to become effective the Separation Date
Release, the Company agrees to reimburse your COBRA premiums (the “COBRA
Reimbursement”) sufficient to continue your group health insurance coverage at
its current level (including dependent coverage, if any), for eight months
through August 31, 2008, provided however that, the Company’s obligation to
provide the COBRA Reimbursement ceases immediately if you become eligible for
group health insurance coverage through a new employer or if you materially
breach this Agreement or the Confidentiality Agreement. You agree to immediately
notify the Company’s Vice President, Human Resources in writing if you become
eligible for group health insurance coverage through a new employer at any time
prior to August 31, 2008.

 

10. Other Compensation or Benefits and Agreements. You acknowledge that, except
as provided in this Agreement, you have not earned and will not receive any
other compensation, including without limitation salary, bonus, incentive
compensation, or severance, or any benefits before or after the Separation Date,
with the exception of any vested right you may have under the express terms of a
written ERISA-qualified benefit plan (e.g., 401(k) account) or any vested Equity
Awards. You expressly acknowledge that your Amended and Restated Change of
Control Agreement dated August 31, 2006 (“Change of Control Agreement”) is
hereby terminated, effective on the Effective Date of this Agreement. You also
expressly acknowledge that the following agreements shall remain in full force
and effect: (a) Retention Bonus Agreement dated October 25, 2005, (b) Employee
Invention, Confidentiality, Unfair Competition, and NonSolicitation Agreement
dated May 17, 2004, and (c) Indemnification Agreement dated April 14, 2004
(“Indemnification Agreement”).

 

11.

Noncompetition. From the Effective Date through August 31, 2008, you will not
perform, directly or indirectly, the same or similar services for any Competitor
of the Company, and you will not engage in any business activities competitive
with the Company on your own behalf (or prepare to engage in such activities).
You acknowledge and agree that: your performance of any such services would
inevitably



--------------------------------------------------------------------------------

Transition Agreement – David Crussell

September 24, 2007

 

 

make use of the confidential or proprietary information of the Company; you have
had access to competitively valuable such confidential and proprietary
information during the course of your employment for the Company (including but
not limited to: information regarding the Company’s product research and
development, “roadmaps,” sales and marketing plans, partnership plans, business
plans, proposed merger and acquisition activities, finances and operations,
personnel); and that any breach of the provisions of this section would be
material and cause irreparable harm to the Company and provide the basis for
injunctive relief. For purposes of this Agreement, “Competitor” means any
company, partnership, sole proprietorship, or other entity which is, or plans or
proposes to be, competitive with the Company, or any of the Company’s lines of
business or planned or proposed lines of business. If you violate this section,
or Sections 14 or 15 of this Agreement, you will forfeit and not be entitled to
receive any unpaid payments under the 2007 Executive and Management Bonus Plan
as set forth in Section 7, or Severance Payment as set forth in Section 6,
(collectively, “Non-Compete Payments”) and be required to reimburse the Company
an amount equal to the unpaid Non-Compete Payments.

 

12. Expense Reimbursements. You agree that, on or before the Separation Date,
you will submit your final documented expense reimbursement statement reflecting
all business expenses you incurred through the Separation Date, if any, for
which you seek reimbursement. The Company will reimburse you for these expenses
pursuant to its regular business practice.

 

13.

Return of Company Property. Except for documents or materials that the Company
authorizes you in writing to retain for purposes of performing the services
during the Transition Period (if any) and except for your Company laptop and
phone, which you may keep, on the Separation Date, you shall return to the
Company all Company documents (and all copies thereof) and other Company
property that you have in your possession or control, including, but not limited
to, sales reports, sales and marketing information, client information, Company
products, samples, equipment, files, notes, correspondence, memoranda, email,
computer-recorded information, electronic information, drawings, records,
compilations of data, plans, forecasts, operational and financial information,
research and development information, personnel information, product and
manufacturing information, specifications, tangible property, credit cards,
entry cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information on
the Separation Date. In addition, if you have used any personally owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
then on or before the Separation Date you shall provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems
without retaining any copy or reproduction; and you shall provide the Company
access to your system as requested to verify that the necessary copying



--------------------------------------------------------------------------------

Transition Agreement – David Crussell

September 24, 2007

 

 

and/or deletion is done. If you have any technical difficulties deleting such
information, you should contact Richard Walsh at the Company, who will either
assist you in the deletion process or waive your obligation to delete the
specified information. Your failure to timely comply with this paragraph will be
considered a material breach of this Agreement.

 

14. Proprietary Information Obligations. You hereby acknowledge and reaffirm
your continuing obligations under your Employee Invention, Confidentiality,
Nonsolicitation, and Noncompetition Agreement (the “Confidentiality Agreement”),
a copy of which is attached hereto as Exhibit A.

 

15. Post-Employment Period Restrictions. You hereby agree that, during the
Transition Period and for one (1) year after the Separation Date, you will
comply with the post-employment period restrictions (the “Post-Employment Period
Restrictions”) set forth in sections 16 and 17 of this Agreement.

 

16. Nonsolicitation of Business and Customers. You will not, directly or
indirectly, solicit or attempt to solicit any business from any company or other
entity (whether business, government, or otherwise), on behalf of a Competitor,
which, during the one year preceding the Effective Date (i) you had any direct
or indirect (e.g. through a third party) contact or association with the
customer, alliance, partner or vendor, or (ii) the customer, alliance, partner
or vendor was under your supervision.

 

17. Nonsolicitation of Employees. You will not, directly or indirectly, induce,
encourage, solicit, attempt to solicit or cause to be solicited any employee or
contractor of the Company to leave his or her employment, terminate his or her
work for the Company, or refrain from providing services to the Company, or any
of its subsidiaries or affiliates.

 

18. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.

 

19. Nondisparagement. You agree not to disparage the Company or the Company’s
current and former officers, directors, employees, shareholders, parents,
subsidiaries, affiliates, and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation; and the Company
(through its officers and directors) agrees not to disparage you in any manner
likely to be harmful to you or your business or personal reputation; provided
that the parties may respond accurately and fully to any request for information
if required by legal process.



--------------------------------------------------------------------------------

Transition Agreement – David Crussell

September 24, 2007

 

20. Cooperation. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding forgone wages, salary, or other compensation) and will make
reasonable efforts to accommodate your scheduling needs. In addition, you agree
to execute all documents (if any) necessary to carry out the terms of this
Agreement.

 

21. No Admissions. The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

 

22. No Voluntary Adverse Action. You agree that you will not voluntarily assist
any person in preparing, bringing, or pursuing any litigation, arbitration,
administrative claim or other formal proceeding against the Company, its
parents, subsidiaries, affiliates, officers, directors, employees or agents,
unless pursuant to subpoena or other compulsion of law.

 

23.

Release of Claims. In exchange for consideration provided to you by this
Agreement that you are not otherwise entitled to receive, you hereby generally
and completely release the Company and its current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to or on the date that you sign this Agreement. This
general release includes, but is not limited to: (a) all claims arising out of
or in any way related to your employment with the Company, or the termination of
that employment; (b) all claims related to your compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing (including but not limited to claims arising from or based on the Bonus
Plan, and the Change of Control Agreement); (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act (as amended) (“ADEA”), and the California Fair Employment and
Housing Act (as amended). You represent that you



--------------------------------------------------------------------------------

Transition Agreement – David Crussell

September 24, 2007

 

 

have no lawsuits, claims or actions pending in your name, or on behalf of any
other person or entity, against the Company or any other person or entity
subject to the release granted in this paragraph. Notwithstanding the foregoing,
you are not hereby releasing the Company from any obligation undertaken in this
Agreement; or any obligation the Company may otherwise have to indemnify you for
your acts within the course and scope of your employment with the Company,
pursuant to your Indemnification Agreement.

 

24. ADEA Waiver. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing all rights, if any, you may have under the ADEA and that
the consideration given for the waiver and release in the preceding paragraph is
in addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your waiver and release do not apply to any rights or claims that may
arise after the date that you sign this Agreement; (b) you should consult with
an attorney prior to signing this Agreement (although you may decide voluntarily
not to do so); (c) you have twenty-one (21) days within which to consider this
Agreement (although you may choose voluntarily to sign this Agreement earlier);
(d) you have seven (7) days following your signing of this Agreement to revoke
this Agreement (by a written revocation received by the CEO); and (e) this
Agreement will not be effective until the eighth day after this Agreement has
been signed both by you and by a duly authorized officer of the Company (the
“Effective Date”).

 

25. Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect, including but
not limited to your release of any unknown or unsuspected claims herein.

 

26.

Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, will be resolved by confidential, final
and binding arbitration conducted before a single arbitrator with JAMS, Inc.
(“JAMS”) in San Francisco, California, under JAMS’ then-applicable arbitration
rules. The parties acknowledge that by agreeing to this arbitration procedure,
they waive the right to resolve any such dispute through a trial by jury, judge
or administrative proceeding. You will have the right to be represented by legal
counsel at any arbitration proceeding. The



--------------------------------------------------------------------------------

Transition Agreement – David Crussell

September 24, 2007

 

 

arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall bear the JAMS arbitration fees and administrative costs. Nothing
in this Agreement shall prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. The parties agree that the arbitrator shall award
reasonable attorneys fees and costs to the prevailing party in any action
brought hereunder, and the arbitrator shall have discretion to determine the
prevailing party in an arbitration where multiple claims may be at issue.

 

27. General. This Agreement, including the Exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to the subject matter hereof. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including but not limited to the Change of
Control Agreement. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question shall be deemed modified so as to be rendered enforceable
consistent with the intent of the parties insofar as possible under applicable
law. This Agreement will be governed by the laws of the State of California
without regard to conflicts of law principles. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Agreement, or rights hereunder, shall be in writing in order to
be effective and shall not be deemed to be a waiver of any successive breach or
rights hereunder. This Agreement may be executed in counterparts which shall be
deemed to be part of one original, and facsimile signatures shall be equivalent
to original signatures.

 

28.

Compliance with Section 409A of the Internal Revenue Code of 1986, as amended.
This Agreement is intended to comply with Section 409A of the Code (or any
regulations or rulings thereunder), and shall be construed and interpreted in
accordance with such intent. Notwithstanding anything to the contrary in this
Agreement, the Company shall have the authority and the obligation to delay the
payment of any amounts or the provision of any benefits under this Agreement to
the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies). In such event, the payment of
amounts or the provision of any benefits under this Agreement to which you are
entitled will be delayed until the first



--------------------------------------------------------------------------------

Transition Agreement – David Crussell

 

 

payroll immediately following the expiration date of the six month “waiting”
period required by Section 409A. Any provision of this Agreement that would
cause the payment of any benefit to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Code Section 409A
(which amendment may be retroactive to the extent permitted by the Code or any
regulations or rulings thereunder).

If this Agreement is acceptable to you, please sign below and return the
original to Erika Rottenberg within twenty-one (21) days after your receipt of
this Agreement. The offer contained in this Agreement will automatically expire
if the Company does not receive the fully executed Agreement from you by that
date. Do not sign the Separation Date Release attached as Exhibit B until the
Separation Date.

This Agreement shall be subject to the approval of SumTotal’s Board of Directors
and shall not be a binding obligation on the Company until such approval is
obtained, if it is obtained.

The Company looks forward to continuing to work with you during the Transition
Period and wishes you the best in your future endeavors.

 

Sincerely, SUMTOTAL SYSTEMS, INC. By:   /s/ Erika Rottenberg 9/28/07 UNDERSTOOD
AND AGREED: /s/ David Crussell David Crussell 9/24/07 Date

Enclosures:

 

Exhibit A    –    Employee Invention, Confidentiality, Nonsolicitation, and
Noncompetition Agreement Exhibit B    –    Separation Date Release